In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00407-CR

NO. 09-09-00408-CR

____________________


LATONIA WASHINGTON CRYER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 09-05807 and 09-06415




MEMORANDUM OPINION
 On August 17, 2009, the trial court sentenced Latonia Washington Cryer on 
convictions for aggravated assault and delivery of a controlled substance.  Cryer filed a
notice of appeal on September 1, 2009.  The trial court entered certifications of the
defendant's right to appeal in which the court certified that these are plea-bargain cases and
the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk has
provided the trial court's certifications to the Court of Appeals.  On September 3, 2009, we
notified the parties that we would dismiss the appeals unless the appellant established
grounds for continuing the appeals.  The appellant filed a response but failed to establish that
the trial court's certification should be amended.  Because the records do not contain
certifications that show the defendant has the right of appeal, we must dismiss the appeals. 
See Tex. R. App. P. 25.2(d).  Accordingly, we dismiss the appeals.
	APPEALS DISMISSED.	

 
							__________________________________
								       HOLLIS HORTON

			      Justice


Opinion Delivered September 30, 2009
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.